DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The amendment filed 12/10/2021 has been entered. Applicant has cancelled claim 1, and added new claims 2-23. Claims 2-23 are currently pending in the instant application. 
Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olson et al (US 10,185,507).
Olson teaches:
Regarding claim 2, A storage system comprising: a control plane (Fig 1, 104 Data control plane); and a data plane (Fig 1, 102 Data Storage Manager); the control plane (Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1),; the data plane configured to present virtual volumes of data to applications and to provide data access paths between the applications and physical storage resources on which volumes of data corresponding to the virtual volumes are stored (Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1). 
Regarding claim 3, The storage system of claim 2, wherein the data plane is configured to implement data services on blocks of data, wherein the data services include at least one of encoding, compression, encryption, or decryption (Figure 5, 508 - FIG. 5, a particular rule of the set of rules 508 may include a range 502, an endpoint 504, an offset 506, encryption information 514, compression information 510, credential information 512).  
Regarding claim 4, The storage system of claim 2, wherein the control plane and the data plane run as a computer application alongside a computer application that reads blocks of data from the virtual volumes and persists blocks of data to the virtual volumes (Col 4, lines 45-60 - For example, the service interacts with a data storage system (e.g., block-level storage system) to persistently and durably persist data for various computing devices and virtual machine instances).  
Regarding claim 5, The storage system of claim 2, wherein the control plane and the data plane run as a containerized computer application alongside a computer application that reads blocks of data from the virtual volumes and persists blocks of data to the virtual volumes(Col 4, lines 45-60 - For example, the service interacts with a data storage system (e.g., block-level storage system) to persistently and durably persist data for various computing devices and virtual machine instances).   
Regarding claim 6, The storage system of claim 2, wherein the control plane and the data plane constitute an intermediate storage translation layer that interfaces between an application and the physical storage resources (Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1). .  
Regarding claim 7, The storage system of claim 2, wherein the computer applications access the virtual volumes directly (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices).  
Regarding claim 8, The storage system of claim 2, wherein the data plane interfaces with the physical storage resources via persistence plugins (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices).  .  
Regarding claim 9, The storage system of claim 2, wherein the data plane is configured with volume-specific plugin IDs for the virtual volumes (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices). 
Regarding claim 10, The storage system of claim 2, wherein a virtual volume is instantiated on multiple nodes (Figure 16, 1620 – Storage Nodes A-D).  
Regarding claim 11, The storage system of claim 2, wherein a virtual volume is accessible from the multiple nodes simultaneously (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  
Regarding claim 12, The storage system of claim 10, wherein, upon a failure of one of the multiple nodes, virtual volumes on surviving nodes are reconfigured to connect to a replica mode volume on one of the surviving nodes (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable). 
Regarding claim 13, The storage system of claim 2, wherein a virtual volume is instantiated in the data plane in a master mode, in a virtual mode, and a replica mode (Col 38, lines 1-28 - That is, in implementations where blocks are replicated, the metadata may include a replica identifier that allows the data storage manager 1602 to identify and locate the replicas. For example, a replica identifier for block 4 may include location information where the replica for block 4 may be found).  
Regarding claim 14, The storage system of claim 2, wherein the storage system runs as a containerized computer application alongside a containerized computer application that (Col 4, lines 45-60 - For example, the service interacts with a data storage system (e.g., block-level storage system) to persistently and durably persist data for various computing devices and virtual machine instances).  
Regarding claim 15, The storage system of claim 2, further comprising a direct access client component through which the storage system can access a virtual volume from a second storage system (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices).  
Regarding claim 16, The storage system of claim 15, wherein the data plane is configured to perform data services on the virtual volume accessed from the second storage system(col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices). 
Regarding claim 17, The storage system of claim 2, further comprising a direct access server component through which a second storage unit can access a virtual volume from the storage system(col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices). 
Regarding claim 18, A method for managing volumes of data in a block storage system, the method comprising: generating a data plane configuration at a control plane (Fig 1, 102 Data Storage Manager); configuring the data plane according to the data plane configuration (Fig 1, 104 Data control plane); presenting virtual volumes of data to applications via the data plane(Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1). ; and providing data access paths between the applications and physical storage resources via the data plane to access data presented in the virtual volumes(Col 17, lines 42-50: In 704, the data control plane determines metadata (e.g., the addressable resource pool of 902 of FIG. 9) about the volume usable by a data storage manager, such as the data storage manager 102 of FIG. 1). .  
Regarding claim 19, The method of claim 18, wherein the access paths utilize persistent plugins to access the physical storage resources (col 5,lines 25-45 - The data storage manager 102 itself may be comprised of one or more applications that are collectively configured to generate and maintain a table that maps blocks of data of a logical data storage volume 120 to their actual storage locations among one or more block level storage devices). 
Regarding claim 20, The method of claim 18, further comprising instantiating a first virtual volume on multiple nodes of a storage system and simultaneously accessing the first virtual volume from the multiple nodes Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  
Regarding claim 21, The method of claim 18, further comprising instantiating a first virtual volume on multiple nodes of a storage system and upon failure of one of the multiple Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  
Regarding claim 22, A method for managing a volume of data in a block storage system, the method comprising: Attorney Docket No. STOS-1004CONP Application No. 17/093,290Preliminary Amendmentinstantiating a virtual volume of data in a first node of a data plane of a storage system (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable) ; instantiating the virtual volume of data in a second node of the data plane of the storage system (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  ; accessing data blocks of the virtual volume from physical storage resources according to a persistence plugin that corresponds the virtual volume instantiated in at least one of the first node and the second node (Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  
Regarding claim 23, The method of claim 22, wherein the virtual volume is instantiated in the first node as one of a master mode volume, a virtual mode volume, and a replica mode volume and instantiated in the second node as one of a master mode volume, a virtual mode volume, and a replica mode volume( Figure 16, In particular, FIG. 16 depicts a block 1610 having been written to one of a plurality of storage nodes 1620. The block includes at least data 1632 as well as metadata 1630 that includes information usable to rebuild a set of rules 1608 containing the information about the storage locations of the volume in an event where a data storage manager managing the volume is rendered unavailable).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166